DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11-16, 19-23 are rejected under 35 U.S.C. 103 as obvious over Hong (WO 2011/112755 A2).
As to claim 2, Hong teaches a method for making an access device (Paragraphs [0097]+ discuss methods of making an access port 330), comprising: creating a plurality of elastic elements (bands 350), each elastic element including a plurality of zigzag elements ([0091]: struts 352 define a “serpentine pattern”) extending along a length between opposite ends of the elastic element (as shown in Fig 13B, each band 350 extends from one longitudinal edge 336 to the other longitudinal edge 336. Each band 350 includes struts 352 along its entire length), the plurality of elastic elements disposed adjacent one another in a relaxed state within a plane of the access device; elastically lengthening the elastic elements within the plane (Hong [00121] and [00111] describe the “plane” as curved, i.e. it follows the curved circumferential surface of the access port 330) to at least partially straighten the zigzag elements to a stressed state ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.” Examiner notes that the existence of an expanded state implies the existence of a relaxed state before the expanded state. Thus, an artisan would infer a step including bands 350 disposed in a relaxed state prior to expansion as claimed.); creating a first layer of flexible base material including a first surface ([0097] teaches the formation of a tubular body of silicone “by one or more of molding, casting, machining, spinning, and the like.” The tubular body inherently has a first surface, see Fig 13A); with the elastic elements in the stressed state, placing the elastic elements against the first surface ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.”); applying a second layer of flexible base material over the elastic elements and the first layer to embed the elastic elements in the base material ([00102]: “Optionally, with the bands 350 surrounding the tubular body, another layer of silicone or other flexible base material may be applied around the bands 350 to further form the port body 332, thereby embedding the bands 350 within the base material”); and releasing the elastic elements whereupon the zigzag elements are biased to return towards the relaxed state, thereby pre-stressing the base material along the lengths of the elongate elements to bias the elastic elements towards a smaller lateral length within the plane ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward , wherein the access device defines a cylindrical surface (as shown in Fig 13A), and wherein elastically lengthening the elastic elements comprises at least partially straightening the zigzag elements in a direction along the lengths of the elastic elements to pre-stress the base material along the lengths when the elastic elements are released (the radial expansion described in [00101] straightens the curved circumferential connectors 354 and serpentine struts 352. Since the embodiment of Fig 13A is cut at edges 336, the during radial expansion, the length of the bands 350 is elongated from one edge 336, around the circumference of the cuff, and terminates at the other edge. Even if Hong doesn’t explicitly disclose this mechanism, the zigzag bands 350 of Hong are sufficiently similar to those of the claimed invention as to necessarily perform the same function of partially straightening during radial expansion. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”). 
As to the step of releasing the elastic elements after embedding the elastic elements in the base material
However, an artisan would have recognized the base material of the septum is urged to seal itself due to internal stresses in the bae material as well as by the internal stresses of the bands 350. As inferred by the teachings of Hong, a septum would have been expected to be better at self-sealing if the first layer of base material is manufactured to be under compressive stress. Accordingly, such an artisan would have likewise inferred a septum would have expected to be better still at self-sealing if a second layer were also manufactured under compressive stress.
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the application of a second layer before releasing the biasing of the bands 350 of Hong. Such a person would have been motivated to release the bias of the bands 350 only after the application of a second layer in order to ensure the second layer is put under compressive stress in the same way as the first layer, thus increasing the anticipated self-sealing properties of the septum as described above. This modification would have had reasonable expectation of success because it represents only the mere arrangement of the order of operations of method steps already disclosed to be performed.
As to claims 3-7 and 10, the text of the claims remains unamended and the text of the rejection remains unchanged. For the text of the rejection, please refer to the Action mailed 4 October 2021.
As to claim 11, Hong teaches a method for making an access device (Paragraphs [0097]+ discuss methods of making an access port 330), comprising: creating a plurality of elastic elements (bands 350), each elastic element including a plurality of zigzag elements ([0091]: struts 352 define a “serpentine pattern”) extending along a length between opposite ends of the elastic element (as shown in Fig 13B, each band 350 extends from one longitudinal edge 336 to the other longitudinal edge 336. Each band 350 includes struts 352 along its entire length), the plurality of elastic elements disposed adjacent one another in a relaxed state within a plane of the access device (Hong [00121] and [00111] describe the “plane” as curved, i.e. it follows the curved circumferential surface of the access port 330); elastically lengthening the elastic elements along their lengths within the plane to at least partially straighten the zigzag elements to a stressed state ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.” Examiner notes that the existence of an expanded state implies the existence of a relaxed state before the expanded state. Thus an artisan would infer a step including bands 350 disposed in a relaxed state prior to expansion as claimed); creating a first layer of flexible base material including a first surface ([0097] teaches the formation of a tubular body of silicone “by one or more of molding, casting, machining, spinning, and the like.” The tubular body inherently has a first surface, see Fig 13A); with the elastic elements in the stressed state, placing the elastic elements against the first surface ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.”); applying a second layer of flexible base material over the elastic elements and the first layer to embed the elastic elements in the base material ([00102]: “Optionally, with the bands 350 surrounding the tubular body, another layer of silicone or other flexible base ; and releasing the elastic elements whereupon the zigzag elements are biased to return towards the relaxed state, thereby pre-stressing the base material along the lengths of the elastic elements ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.” the radial expansion described in [00101] straightens the curved circumferential connectors 354 and serpentine struts 352. Since the embodiment of Fig 13A is cut at edges 336, the during radial expansion, the length of the bands 350 is elongated from one edge 336, around the circumference of the cuff, and terminates at the other edge.). 
As to the step of releasing the elastic elements after embedding the elastic elements in the base material, Hong teaches “another layer of silicone or other flexible base material may be applied around the bands 350” but Hong is silent as to whether the embedding occurs while the bands are in their biased state or before the bias in the bands is released.
However, an artisan would have recognized the base material of the septum is urged to seal itself due to internal stresses in the bae material as well as by the internal stresses of the bands 350. As inferred by the teachings of Hong, a septum would have been expected to be better at self-sealing if the first layer of base material is manufactured to be under compressive stress. Accordingly, such an artisan would have likewise inferred a septum would have expected to be better still at self-sealing if a second layer were also manufactured under compressive stress.
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the application of a second layer before releasing the biasing of the bands 350 of Hong. Such a person would have been motivated to release the bias of the bands 350 only after the application of a second layer in order to ensure the second layer is put under compressive stress in the same way as the first layer, thus increasing the anticipated self-sealing properties of the septum as described above. This modification would have had reasonable expectation of success because it represents only the mere arrangement of the order of operations of method steps already disclosed to be performed.
As to claims 12-16 and 19, the text of the claims remains unamended and the text of the rejection remains unchanged. For the text of the rejection, please refer to the Action mailed 4 October 2021.
As to claim 20, Hong teaches an access device (self-sealing access port 330 as shown in Figs 13A-14C and described at [0090]-[00120]), comprising: a layer of flexible base material (the “tubular body of silicone” described at [0097]); and a plurality of elastic elements (bands 350), each elastic element including a plurality of zigzag elements extending along a length between opposite ends of the elastic element ([0091] teaches each band 350 “may include a plurality of longitudinal struts 352 defining a serpentine pattern around a periphery of the port body 332”. As shown in Fig 13B, each band 350 extends from one longitudinal edge 336 to the other longitudinal edge 336. Each band 350 includes struts 352 along its entire length), the plurality of elastic elements disposed adjacent one another within a plane of the access device (Hong [00121] and [00111] describe the “plane” as curved, i.e. it follows ; wherein the zigzag elements are biased to return towards a relaxed state, thereby pre-stressing the base material along the lengths of the elastic elements ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.”), wherein the access device defines a cylindrical surface (as shown in Figs 13A-14C), and wherein the elastic elements are elastically lengthened to a stressed state wherein the zigzag elements are at least partially straightened in a direction along the lengths of the elastic elements before embedding the elastic elements in the base material (This limitation is considered a product-by-process limitation because it defines a product by the way in which it is manufactured. The port 330 of Hong is capable of being manufactured in this way. If the limitations must be examined according to their process limitations, Hong discloses the method steps: The radial expansion described in [00101] straightens the curved circumferential connectors 354. Even if Hong doesn’t explicitly disclose this mechanism, the zigzag bands 350 of Hong are sufficiently similar to those of the claimed invention as to necessarily perform the same function of partially straightening during radial expansion. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”).
As to claim 21, Hong teaches the method of claim 2, wherein the base material is formed as a tubular body (“tubular silicone body” [0097]), the method further comprising splitting or otherwise separating the base material to provide side edges extending between first and second ends of the access device ([00105] teaches, “the port body 332 may he split or otherwise separated, e.g. by one or more of laser cutting, mechanical cutting, and the like, through the silicone material and the bands 350,to provide the side edges 336, as shown in FIG. 13B.”).
As to claim 22, Hong teaches the method of claim 21, wherein the base material is separated by one of laser cutting and mechanical cutting ([00105] teaches, “the port body 332 may he split or otherwise separated, e.g. by one or more of laser cutting, mechanical cutting, and the like, through the silicone material and the bands 350,to provide the side edges 336, as shown in FIG. 13B.”).
As to claim 23, Hong teaches the method of claim 2, further comprising applying fabric over any exposed surfaces ([00106]: “Turning to FIGS. 14A-14C, fabric 360 may be applied over any exposed surfaces, e.g., over the outer, inner, and end surfaces of the port body 332 to provide the completed access port 330.”).
Claims 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 2 or 11 above, respectively, and further in view of Saunders et al. (US 2004/0127970).
As to claims 8-9 and 17-18, the text of the claims remains unamended and the text of the rejection remains unchanged. For the text of the rejection, please refer to the Action mailed 4 October 2021.
Response to Arguments
Applicant's arguments filed 4 February 2022 have been fully considered but they are not persuasive.
Applicant argues at page 9:
 Because the bands 350 extend circumferentially around the base material, they do not define a length between opposite ends, but are continuous annular bands.
Examiner agrees that one embodiment of Hong teaches the bands 350 are annular and do not have opposite ends. However, the embodiment of Hong previously relied upon is shown in Fig 13B in which the port body 332 is split to create longitudinal edges 336. Thus, the bands 350 are not annular. Each band 350 is curved, and each band has one end at one edge 336 and another end at the other edge 336.  
Applicant argues at page 9:
In the longitudinal direction, i.e., along a length of the cuff, the bands are simply spaced apart from one another and do not apply any longitudinal forces to the base material along the length of the cuff.
This argument is not commensurate in scope with the claims. The claims do not require longitudinal forces applied to the base material along the length of the cuff. Rather, the forces are applied along the length of the elastic elements, which are bands 350, and which Hong teaches.
Applicant argues at page 10: 
As explained above, the Hong reference fails to disclose, teach, or suggest elastically lengthening elastic elements (with each elastic element including a plurality of zigzag elements extending along a length between opposite ends of the elastic element) within a plane to at least partially straighten the zigzag elements to a stressed state, nor specifically that elastically lengthening the elastic elements comprises at least partially straightening the zigzag elements in a direction along the lengths of the elastic elements. Instead,   [00101] of the Hong reference discloses radially expanding annular bands.
As noted above, the bands 350 of Hong Fig 13B are not strictly annular. They have opposite ends. The length of the band 350 is approximately the circumference of the port body. Since the circumference of the port body is increased during radial expansion, the length of each band is correspondingly lengthened during radial expansion.
As to Applicant’s use of the term “plane,” Examiner notes both applicant and Hong allow for “plane” to refer to the curved cylindrical surface of a port body. Hong teaches a curved “plane” at least at [00121] and [00111].
Applicant argues at page 10:
Again, at most, the Hong reference discloses applying a radially inward compressive force to base material and not along lengths of elongate elements, as claimed.
Examiner disagrees. The length of the elongate elements is the circumference of the port body. A radial deformation of the port body increases or decreases the circumference. When the circumference changes, so does the length of the band 350.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        23 February 2022